Citation Nr: 1544319	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  03-03 100A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected right knee chondromalacia and service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1983.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for an acquired psychiatric disability, to include PTSD (which was characterized as an acquired psychiatric condition).  The Veteran disagreed with this decision in August 1999.  He perfected a timely appeal in February 2003.

This matter also is on appeal from a September 2003 rating decision issued by the RO in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim of entitlement to a TDIU due exclusively to service-connected right knee chondromalacia and service-connected left knee chondromalacia.  The Veteran disagreed with this decision in October 2003.  He perfected a timely appeal in November 2004.

In September 2010, the Board reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability, to include PTSD, and remanded this claim and the Veteran's TDIU claim due exclusively to service-connected right knee chondromalacia and service-connected left knee chondromalacia to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its September 2010 remand, the Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his psychiatric disability.  The requested records and completed VA examination report subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In February 2013, the Board denied both of the Veteran's claims.  The Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in January 2014.  Both parties to the Joint Motion specifically requested that, on remand, the Board make factual findings concerning the Veteran's request for a Board hearing.  The Court granted the Joint Motion later in January 2014.  

Pursuant to the Joint Motion, the Board made factual findings in an October 2014 decision concerning the Veteran's request for a Board hearing and remanded the Veteran's appeal to the AOJ in order to schedule him for a videoconference Board hearing at the AOJ.  The Veteran, through his attorney, withdrew his Board hearing request in correspondence dated later in October 2014.

Because the Veteran currently resides in a prison work-release program within the jurisdiction of the RO in Montgomery, Alabama, that facility has jurisdiction in this appeal.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having bipolar disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include bipolar disorder, are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board observes that adjudication of this case has been delayed by the submission of multiple duplicative documents in support of the Veteran's appeal by his attorney since the Court granted the Joint Motion in January 2014.  For example, it appears that the Veteran's attorney has submitted duplicate copies of a VA Form 21-22a appointing himself to represent the Veteran every few months in 2014 and 2015.  The Board notes in this regard that there is no dispute about who is the Veteran's representative; as noted on the title page of this decision, his attorney is the Veteran's representative before VA.  Accordingly, the Veteran's attorney is advised to discontinue the practice of submitting multiple duplicative documents as it only delays unreasonably VA's consideration of the Veteran's appeal.

The issues of entitlement to a temporary total disability rating based on hospitalization for more than 21 days for treatment of a service-connected knee disability, entitlement to a disability rating greater than 10 percent for right knee chondromalacia, and entitlement to a disability rating greater than 10 percent for left knee chondromalacia have been raised by the record in a June and September 2015 statements, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Although the Board recognizes that this appeal has been remanded on several prior occasions, and although it is reluctant to contribute to the "hamster-wheel reputation of Veterans law," it is REMANDED again to the AOJ.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand "perpetuates the hamster-wheel reputation of Veterans law").  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he incurred an acquired psychiatric disability (which he characterized as bipolar disorder) and PTSD during active service.  He also contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

A review of the Veteran's extensive VBMS eFolder shows that AOJ personnel requested his complete Social Security Administration (SSA) records in an email sent to SSA dated on June 3, 2015.  The Veteran's complete SSA records have not yet been associated with his claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, because it appears that VA is on notice that the Veteran is receiving SSA benefits and because the AOJ has requested the Veteran's complete SSA records from SSA, adjudication of this appeal must be deferred pending completion of the June 2015 request from the AOJ for the Veteran's complete SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a status update on the email request for the Veteran's complete SSA records dated on June 3, 2015, and sent to SSA by the AOJ.  A copy of any request(s) for a status update sent to SSA, and any reply, to include a negative reply or any records provided, should be included in the Veteran's claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

